6/3/2016                                                                     TDCJ Offender Details

                                                                                                     TDCJ Home             New Offender Search
           Texas Department of Criminal Justice



                                                                                                                 %L$1"I'*
   Offender Information Details
     Return to Search list




   SID Number:                                                           05348668

   TDCJ Number:                                                          01771771

   Name:                                                                 JACKSON.DOUGLAS MARSHALL

   Race:                                                                 B

   Gender:                                                               M

   DOB:                                                                  1976-06-17
                                                                                                        RECEIVED-IN
                                                                                               CnilftTOFCRIMINALAPff
   Maximum Sentence Date:                                                2046-11-04
                                                                                                         JUNO3 2016
   Current Facility:                                                     POLUNSKY

   Projected Release Date:                                               2046-11-04                   Afe©!AG0Sta,G6@rt

   Parole Eligibility Date:                                              2020-08-04

   Offender Visitation Eligible:                                         NO

   The offender is temporarily ineligible for visitation. Please call the offender's unit for any
   additional information.

   The visitation information is updated once daily during weekdays and multiple times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at this time.

   Scheduled Release Type:                                            Will be determined when release date is scheduled.

   Scheduled Release Location:                                        Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
           Offense                                  Sentence
                              Offense                                    County       Case No.         Sentence (YY-MM-DD)
             Date                                       Date

           1993-08-07        BURHVEH                 1998-03-30          DALLAS      F-9337820-UW                2-00-00


https://offender.tdcj.texas.gov/Offender Search/offenderDetail.action?sid=05348668                                                               1/2
6/3/2016                                                                        TDCJ Offender Details

                               BURG OF
        1998-10-15                                     1998-12-16           DALLAS        F-9853743      270 Days
                                BLDG

       2000-09-05                UUMV                  2001-04-18           DALLAS       F-005329-NJ     270 Days

        2004-09-21           BURG HABIT                2007-03-16           DALLAS       F-0418319-l     2-00-00

        2004-09-20           BURG HABIT                2007-03-16           DALLAS       F-0473644-I     2-00-00

   | 2011-08-17              BURG HABIT                2012-02-23           DALLAS       F-1114835-U     35-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmint&tdci.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                  New Offender Search                   TDCJ Home Page




https-.//offender.tdcj.texas .gov/OffenderSearch/offenderDetai I.action?si d=05348668                               2/2